Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US Pub. No. 2015/0325174 A1) shows a display device (Fig. 4 and para. 78), comprising: a display panel (116, Fig. 4 and para. 79) including a plurality of gate lines (Gn, Fig. 4 and para. 80), a plurality of data lines (Dm, Fig. 4 and para. 80), and a plurality of subpixels (Figs. 4 – 6 and paras. 89 and 90); a gate driver circuit 118 driving the plurality of gate lines (Fig. 4 and para. 82);  a data driver circuit 120 driving the plurality of data lines (Fig. 4 and para. 85);  and a timing controller 124 controlling signals applied to the gate driver circuit and the data driver circuit (Fig. 4 and paras. 82 and 85), wherein the timing controller controls the data driver circuit (para. 85) to apply a black data to a first subpixel of the plurality of subpixels (para. 103), and controls the gate driver circuit to apply a gate signal (SCS, Figs. 4 and 5 and para. 83), which is a signal for sensing a characteristic of a driving transistor SW2 of the first subpixel (Fig. 8 and paras. 115 – 134), in an interval between times at which the data driver circuit applies the black data to the first subpixel (Fig. 8 and para. 133). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 and 5 – 12 are allowable at least by virtue of their dependence on claim 1.   
		Claim 13 is allowable as it recites similar subject matter as that of claim 1.
		Claims 16 and 17 are allowable at least by virtue of their dependence on claim 13.   
		Claim 18 recites that the first blank period includes: an initialization period in which a sensing data voltage is supplied through a data line of the plurality of data lines and a sensing reference voltage is supplied through a reference voltage line electrically connected to the first subpixel; a tracking period in which a voltage of the reference voltage line is increased by blocking the sensing reference voltage; and a sampling period in which the characteristic of a driving transistor in the first subpixel is sensed through the reference voltage line.   
The prior art of record does not show this configuration, therefore claim 18 is allowable.
Claim 19 is allowable at least by virtue of its dependence on claim 18.   
		Claim 21 is allowable as it recites similar subject matter as that of claim 18.
Claim 22 is allowable at least by virtue of its dependence on claim 21.   

		Claim 26 is allowable as it recites similar subject matter as that of claim 18.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627